DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2017/0001190) in view of Lee (US 4,178,803).

Regarding claim 1, Ito discloses a dispensing device that dispenses a liquid sample, comprising:  a metal pipe fastener (lower part of 210 and bumps 211); a dispensing tip 100 that is detachably attached to the dispensing device (see Figs. 3A and 3B, showing how tip 
In this particular embodiment Ito discloses the metal pipe fastener, i.e. the lower part of 210 with its ridges 211, being disposed just inside the metal pipe, and therefore Ito does not disclose in this embodiment the metal pipe fastener being disposed around an outer surface of the metal pipe and having a diameter greater than the metal pipe. However, Ito discloses another embodiment with very similar structural details, wherein in that embodiment there is an analogous metal pipe 110a,111a, and an analogous metal pipe fastener (lower portion of 430 with ridges 431), and wherein the metal pipe fastener fixes the metal pipe in a nearly identical relationship and arrangement except that in this embodiment the metal pipe fastener is disposed around an outer surface of the metal pipe and has a diameter greater than the metal pipe (see Figs. 9A and 9B). It would have been obvious to one of ordinary skill in the art to substitute the metal pipe fastener configuration taught in Ito’s other embodiment (shown in Figs. 9A-B), for the metal pipe fastener configuration shown in Ito’s Figure 3A-B, because it can be substituted in a known way by simply switching the one connection arrangement for other, i.e. making the metal pipe fastener connect to the outside of the metal pipe instead of to the 
Ito also does not disclose the details of the fixed plunger connection to knob 220, and therefore does not disclose it being a mount, wherein there is a screw-type plunger fastener fixed to one end of the plunger that is detachably attached to the mount. Lee discloses a dispensing device that uses a pipe and a plunger 15 that moves in the pipe, with a knob 22 attached to the top end of the plunger 15, similarly to Ito, and wherein there is a fixed plunger mount (stem part of knob 22, see Figs. 2 and 3) as the connection of the plunger to the knob, and a screw-type plunger fastener (threaded connection and set screw 23) fixed to one end of the plunger 15 that is detachably attached to the fixed plunger mount on the knob 22 (col. 1 line 68 to col. 2 line 2). It would have been obvious to one of ordinary skill in the art to use the teachings of a screw-type fastener connection and knob plunger mount, as taught by Lee, in the dispensing device of Ito to attach the plunger to the knob 220, because it provides the advantage of providing a means to attach the plunger to the knob securely while also allowing it to be detached for cleaning, maintenance, etc.

Regarding claim 3, Ito discloses that the metal pipe has a tip surface facing a bottom surface of a container that contains the liquid sample (see Fig. 4, showing surfaces 151 and 171 that both face the bottom of a container with liquid being sampled when in use), and wherein the tip surface has an inclination of 0 to 45 degrees with respect to the bottom surface (see par. 0049, stating that angle theta in Fig. 4 may be as small as 30 degrees; and see Fig. 5B showing that an angle between container bottom surface and surface 171 being some angle larger than 0 degrees and smaller than theta).

Regarding claim 4, Ito discloses that there is some sort of drive mechanism that moves the plunger 160 to cause an aspiration into the metal pipe portion 112 (par. 0081; par. 0110, discussing moving of a piston piece 510 to move plunger to cause aspiration; par. 0134, stating there is a syringe pump and controller for controlling the pump, for moving a movable member to cause the aspiration force). Ito does not disclose the specific range distance over which the plunger is moved from its downmost position to its uppermost position as controlled by the controller. However, one of ordinary skill in the art would be able to control these positions to whatever value was desirable for a particular application using the disclosed controller. Therefore, it would have been obvious to set this range of movement to any value in the physical range of the plunger’s potential movement inside the pipe 112, including between 0.1 and 1000 microns. This would have been obvious because it requires no special innovation or skill beyond simply setting the start and stop values of the controller that controls the movement of the plunger and it allows the user to set any desired aspiration amount.

Regarding claim 5, Ito discloses that a wall thickness of the metal pipe may be any value in a range of 50 to 600 µm (par. 0054), which has values that fall in the claimed range of 5 pm to 5 mm.

Regarding claim 6, Ito discloses that an inner diameter of the hollow part may have any value in the range of 0.2 mm to 1.2 mm (par. 0039), which includes values that fall in the claimed range of 0.5 to 3 mm.

Regarding claim 7, Ito discloses that a material of the metal pipe 110,112 and a material of the plunger 160 are different from each other (par. 0052, 0077), material of plunger is a material that is less rigid than that of the pipe).

Regarding claim 9, Ito discloses that the metal pipe being metal with a hollow cylindrical passage (par.  0052, 0039), and as such the metal pipe section has a structure which is the same as a pipe formed by electroforming a metal over a surface of a wire. Note: in an apparatus claim the method of making a structure only provides patentable distinction to the extent that it results in a different final structure, i.e. the structure is what is being claimed, not the method of making the structure.


Regarding claim 10, Ito discloses a dispensing method of dispensing a liquid sample by using a dispensing device, wherein the dispensing device comprises a metal pipe fastener 130,211, a dispensing tip 100 that is detachably attached to the dispensing device (see Figs. 3A and 3B, showing how tip detaches from dispensing device part 210), touches the liquid sample, and sucks or discharges the liquid sample, and a fixed plunger connection (connection to knob 220, see Fig. 2), wherein the dispensing tip comprises: a metal pipe 110,112 that is formed by a metal material (par. 0052, pipe section 110 may be metal) and has a hollow part (passage 112p, 116p) through which the liquid sample passes; and a plunger 160,300 slidably arranged in the hollow part (see Figs. 7A-E showing movement of plunger part 160 though hollow passage of pipe section 112), wherein the metal pipe 110 is fixed by the metal pipe fastener 130,211 (par. 0025), which is disposed between a distal end of the metal pipe and the fixed plunger connection to knob 220, in an axial direction of the plunger, and wherein the 
In this particular embodiment Ito discloses the metal pipe fastener, i.e. the lower part of 210 with its ridges 211, being disposed just inside the metal pipe, and therefore Ito does not disclose in this embodiment the metal pipe fastener being disposed around an outer surface of the metal pipe and having a diameter greater than the metal pipe. However, Ito discloses another embodiment with very similar structural details, wherein in that embodiment there is an analogous metal pipe 110a,111a, and an analogous metal pipe fastener (lower portion of 430 with ridges 431), and wherein the metal pipe fastener fixes the metal pipe in a nearly identical relationship and arrangement except that in this embodiment the metal pipe fastener is disposed around an outer surface of the metal pipe and has a diameter greater than the metal pipe (see Figs. 9A and 9B). It would have been obvious to one of ordinary skill in the art to substitute the metal pipe fastener configuration taught in Ito’s other embodiment (shown in Figs. 9A-B), for the metal pipe fastener configuration shown in Ito’s Figure 3A-B, because it can be substituted in a known way by simply switching the one connection arrangement for other, i.e. making the metal pipe fastener connect to the outside of the metal pipe instead of to the inside surface as shown in Fig. 9A-B. Furthermore, such a substitution would yield only predictable results because it provides a virtually identical function relationship between the two connected parts, allowing them to be securely connected and two function in the same way.
Ito does not disclose any specific range distance over which the plunger is moved in the dispensing step. However, one of ordinary skill in the art would be able to control these 
Finally, Ito does not disclose the details of the fixed plunger connection to knob 220, and therefore does not disclose it being a mount, wherein there is a screw-type plunger fastener fixed to one end of the plunger that is detachably attached to the mount. Lee discloses a dispensing device that uses a pipe and a plunger 15 that moves in the pipe, with a knob 22 attached to the top end of the plunger 15, similarly to Ito, and wherein there is a fixed plunger mount (stem part of knob 22, see Figs. 2 and 3) as the connection of the plunger to the knob, and a screw-type plunger fastener (threaded connection and set screw 23) fixed to one end of the plunger 15 that is detachably attached to the fixed plunger mount on the knob 22 (col. 1 line 68 to col. 2 line 2). It would have been obvious to one of ordinary skill in the art to use the teachings of a screw-type fastener connection and knob plunger mount, as taught by Lee, in the dispensing device of Ito to attach the plunger to the knob 220, because it provides the advantage of providing a means to attach the plunger to the knob securely while also allowing it to be detached for cleaning, maintenance, etc.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.